NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

MARK GAVER,                               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-4693
                                          )
DONNA R. GAVER,                           )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 16, 2019.

Appeal from the Circuit Court for Lee
County; Lee A. Schreiber, Judge.

Alan F. Hamisch, Naples, for Appellant.

Herman H. Tarnow and Ryan M. Tarnow
of Tarnow & Associates Family Lawyers,
PLLC, Naples, for Appellee.




PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.